Title: From John Adams to George Washington Adams, 23 June 1821
From: Adams, John
To: Adams, George Washington



Dear George
Monticello June 23rd 1821

I have received a very pleasant letter from you of the 21st. of the month; your close attention to the lectures of your professor Chief Justice Parker, would be of great benefit to you—my letters will not be lectures, but only hints—
The proper Study of mankind in general is man, but it is the peculiar duty of law givers and legislators to study human nature in all its intricacies, to search the hearts of men, as far as we can search the hearts of each other: The end of laws and government is the preservation and security of the natural and acquired rights of men associated together, their lives, liberties, properties, and characters, against all external and internal fraud, violence and usurpation—As men are the Subjects of this Science, how can its ends be obtained without a knowledge of them—I am not about to write an oration upon human nature at large, nor upon laws and government in general, I mean only to suggest a few hints concerning that frame of Government or that arrangement of the power of men in society which is best adapted and most effectual to obtain the great ends of all government and all associations of men—
There is one passion in our nature upon which I construct my theory of government, and that passion is emulation—you did not delay till Dr. Young informed you that the love of fame is a universal passion to feel the force of it in your own bosom, and to observe it in others, you must have remarked it in every school in which you have been instructed, and you must have Seen it in every class, and in every individual of every class you have known at college; and you will have it forced upon your observation by every class and rank of people, high and low, rich and poor, male and female, royal, noble, and simple, to the last stage of your life—
Have you contemplated the family of emulation? And the multitude and opposite characters of his offspring? Among the good, are activity, exertion, industry, hard study, hard labor, benevolence, friendship, patience prudence, temperance, justice, fortitude, in short, every virtue, and every good quality in human life; on the contrary among the bad are simulation, and disimulation, deceit, fraud, perfidy, hypocrisy, violence, jealously, envy, malice, hatred, revenge, cruelty, Slander, libels, in short every hateful vice and vilainy, every infernal quality of which human life is susceptible, or human nature capable—
What a brood! What a motley race of angels and demons, springing from the same stock, issuing from the same parent!
This passion is as violent among nations, as between individuals—Hence all their wars—
